Citation Nr: 0000351	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for pericarditis with 
residuals of myocarditis and history of ventricular 
hypertrophy, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease (CAD) with bypass grafting and hypertension on a 
direct basis, or as secondary to the service-connected 
disability of pericarditis with residuals of myocarditis with 
history of ventricular hypertrophy.

3.  Entitlement to a temporary total rating (TTR) under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following hospitalization in March 1997.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision in 
which the RO denied a rating in excess of 30 percent for 
pericarditis with residuals of myocarditis and ventricular 
hypertrophy, denied service connection for CAD with bypass 
grafting and hypertension on a direct basis and as secondary 
to the service-connected pericarditis, denied a TTR based on 
treatment of a service-connected condition requiring 
convalescence, and denied a TDIU due to service connected 
disabilities.  The veteran appealed and requested an RO 
hearing.  Thereafter, the veteran canceled a hearing at the 
RO scheduled in February 1998.

By rating decision of June 1998, the RO denied a claim of 
clear and unmistakable error (CUE) in the August 1997 rating 
decision.  The veteran did not file a timely notice of 
disagreement (NOD) with respect to the June 1998 rating 
decision and the issue of CUE in the August 1997 rating 
decision is not before the Board for appellate consideration.

The issues of entitlement to an increased rating for 
pericarditis with residuals of myocarditis and history of 
ventricular hypertrophy and entitlement to a TDIU will be 
addressed in the REMAND following the decision below.

FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
current coronary artery disease with hypertension to military 
service, to reported continuity of post-service 
symptomatology, or to the service-connected pericarditis; the 
claim of entitlement to service connection for coronary 
artery disease with hypertension, on a direct basis or as 
secondary to the service-connected pericarditis, is not 
plausible.

2.  The veteran's hospitalization in March 1997 was for 
treatment of a nonservice-connected condition.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
coronary artery disease with hypertension, on a direct basis 
or as secondary to the service-connected pericarditis, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310 (1999).

2.  Entitlement to a temporary total rating (TTR) under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following hospitalization in March 1997 is not 
warranted.  38 C.F.R. § 4.30 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a disability has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well grounded claim requires more than an 
allegation; the claimant must submit supporting medical 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  For a well 
grounded claim of service connection, there must be competent 
evidence of a current disability (a medical diagnosis), of 
inservice incurrence or aggravation of a disease or injury 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

In the veteran's case, service connection is in effect for 
pericarditis with residuals of myocarditis and ventricular 
hypertrophy by electrocardiogram, currently evaluated as 30 
percent disabling.

The service medical records reflect that on his pre-induction 
examination in September 1965, the veteran reported a medical 
history of high blood pressure.  The military physician noted 
that the veteran had been diagnosed with hypertension in 
1963.  He was rejected for entry into service at that time.  
On re-evaluation in November 1965, it was noted that blood 
pressure readings on September 25, 1965, and October 1st and 
4th, 1965, were normal.  The veteran was accepted into 
service and entered active duty in November 1965.  The 
veteran was hospitalized in service in May 1967 after being 
transferred from a private hospital with a diagnosis of 
pericarditis.  Appellate review of the summary from Kings' 
Daughters' Hospital noted that the veteran had been 
temporarily rejected from military service in September 1965 
after he was noted to have mild hypertension.

After his transfer to the military hospital, recorded 
clinical data indicated that the veteran had been diagnosed 
with hypertension in 1965, but had not been on any medication 
for hypertension.  The final diagnosis was recurrent 
pericarditis, etiology unknown.  On medical board examination 
in October 1967, the veteran was found unfit for duty and 
discharged from service in January 1968.

Post-service medical records reveal that the veteran was 
hospitalized in July 1977 at King' Daughters' Hospital after 
reporting a five week history of precordial pain and 
shortness of breath.  He was diagnosed with hypertensive 
cardiovascular disease and possible recurrent pericardiac 
disease.  Blood pressure was reported to be 150/100 at that 
time.  The July 1977 hospital summary referenced a history of 
borderline hypertension ten years earlier when the veteran 
was initially rejected for military service.  S.H. Carter, 
M.D., the veteran's private physician, indicated that the 
veteran was later accepted into service; in July 1977, the 
veteran was found to again have a mild to moderate level of 
elevation in his blood pressure.  The final diagnosis on the 
hospital summary was essential hypertension and moderate 
obesity.

In March 1998, the veteran was seen for a VA cardiovascular 
examination.  The VA examiner was specifically asked to 
comment on whether there was any relationship between the 
veteran's service-connected pericarditis which first became 
apparent in service in 1967, and his coronary artery disease 
which developed in 1994 and ultimately required bypass 
surgery in March 1997.  On examination, the veteran was noted 
to have a medical history which included coronary artery 
disease since 1994 when he suffered an inferior wall 
myocardial infraction and hypertension since 1965.  Cardiac 
examination showed a regular rate and rhythm with no murmurs, 
gallops or rubs.  The abdomen was soft and nontender with no 
masses and no hepatosplenomegaly.  Electrocardiogram showed a 
normal sinus rhythm with a rate of 60.  There was a possible, 
old inferior wall myocardial infarction evident, but 
otherwise the electrocardiogram was normal and did not show 
any evidence of left ventricular hypertrophy.  The VA 
examiner specifically concluded that it was unlikely that the 
veteran's coronary artery disease was related to the 
idiopathic pericarditis that he developed in service in 1967; 
it was more likely related to his heavy smoking history, his 
diabetes, hypertension and hyperlipidemia.

The veteran has not submitted any competent medical evidence 
to establish a nexus between any current CAD with 
hypertension and service or between his service-connected 
pericarditis and his CAD with hypertension.  As noted above, 
the lay evidence in the form of statements from the veteran 
does not constitute probative evidence sufficient to connect 
any current disability with service or post-service symptoms.  
When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinion of a 
witness skilled in the particular science, art, or trade is 
needed to establish a well grounded claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The VA examiner 
specifically indicated that the veteran's CAD with 
hypertension was unrelated to his in-service pericarditis 
with residuals of myocarditis and history of left ventricular 
hypertrophy.

Accordingly, as the veteran's having failed to present 
evidence of a plausible claim for entitlement to service 
connection for CAD with hypertension, either on a direct 
basis, on the basis of aggravation or as secondary to the 
service-connected pericarditis with residuals of myocarditis 
and history of ventricular hypertrophy, that claim must be 
denied as not well grounded.


II.  Temporary Total Rating

The veteran filed a claim for a TTR based on treatment 
requiring convalescence.  He was hospitalized for eight days 
in March 1997 for surgery consisting of 5 vessel bypass 
grafting.  The surgery was necessitated by his CAD.

Under the provisions of 38 C.F.R. § 4.30 (1999), a TTR may 
only be granted based on treatment of a service-connected 
disability.  The hospitalization in March 1997 and subsequent 
convalescence were necessitated by his nonservice-connected 
CAD with hypertension.  "[W]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
lack of entitlement under the law."  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Inasmuch as service connection is not 
in effect for CAD with hypertension, a TTR based on treatment 
for CAD with hypertension requiring convalescence is not 
available and the appeal on this issue is denied.


ORDER

1.  A well grounded claim not having been presented, 
entitlement to service connection for coronary artery disease 
with hypertension, on a direct basis, on the basis of 
aggravation or as secondary to the service-connected 
pericarditis with residuals of myocarditis and history of 
ventricular hypertrophy is denied.

2.  Entitlement to a temporary total rating (TTR) under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following hospitalization in March 1997 is 
denied.


REMAND

Pericarditis with Residuals of Myocarditis and History of 
Ventricular Hypertrophy

The veteran's pericarditis with residuals of myocarditis and 
history of ventricular hypertrophy by electrocardiogram has 
been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7002.  
However, subsequent to filing his claim, the rating schedule 
for determining the disability evaluations to be assigned for 
cardiovascular disorders, including pericarditis, were 
changed, effective January 12, 1998.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
In a June 1998 supplemental statement of the case (SSOC), the 
RO attempted to evaluate the veteran's pericarditis under 
both the old and new rating criteria.  However, following a 
review of the entire claims folder, the Board finds that the 
clinical evidence currently of record is inadequate to rate 
the veteran's pericarditis under both the old and new rating 
criteria.

Under the old rating criteria, Diagnostic Code 7002 provides 
that pericarditis is to be rated as rheumatic heart disease.  
38 C.F.R. § 4.104, Diagnostic Code 7002 (as in effect prior 
to January 12, 1998).  Under the provisions of Diagnostic 
Code 7000 pertaining to rheumatic heart disease, from the 
termination of an established service episode of 
[pericarditis], or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart, a 30 percent 
rating is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(as in effect prior to January 12, 1998).  When the heart is 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
more than light manual labor is precluded, a 60 percent 
rating is warranted.  Id.  A 100 percent rating is assigned 
when there is definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure; more than sedentary 
employment is precluded.  Id.

Under the new rating criteria, when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray, a 30 percent rating is warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7002 (1999).  When 
pericarditis is productive of more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is assigned.  Id.  When there is 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned.  Id.

Appellate review of the July 1997 and March 1998 VA 
examination reports, the Board notes that there are no 
findings reporting the results of exercise testing.  At the 
time of the July 1997 examination, the veteran was still in 
cardiac rehabilitation and such testing was not likely to be 
undertaken for medical reasons; however, the March 1998 
examination need not have been so limited and the exercise 
testing was still not conducted.  Insofar as a significant 
portion of the new rating criteria is articulated in terms of 
findings from a laboratory determination of METs by exercise 
testing, further examination is warranted.  In addition, 
while the VA examiner in March 1998 noted that the veteran 
denied angina and shortness of breath, there was no comment 
on the presence of dizziness, fatigue or syncope.  
Considering the absence of necessary clinical findings to 
evaluate the current severity of the veteran's pericarditis 
under both the old and new rating criteria for evaluating 
cardiovascular disorders, a remand is required.  The VA 
examination requested below must also include a medical 
opinion as to whether the veteran's current symptoms are due 
to his nonservice-connected CAD with hypertension, or whether 
they are manifestations of his service-connected pericarditis 
with residuals of myocarditis and history of ventricular 
hypertrophy.  See Note following 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1999).

Appellate review of the claims folder also reveals that the 
veteran raised a claim for an increased rating for his 
service-connected cardiovascular disorder in 1985.  Private 
medical records were received at the RO in November 1985 
documenting ongoing treatment for cardiovascular symptoms.  
The RO did not undertake any adjudicative action after 
receipt of this medical evidence.  As such, the Board 
construes the veteran's claim for an increased rating to have 
been in open status since 1985.  On remand, the RO should 
consider the rating to be assigned from 1985.

TDIU

A TDIU may be assigned when, in the judgment of the rating 
agency, there is any impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (1999).  In 
determining whether an individual is unemployable by reason 
of service-connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341.  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  
38 C.F.R. § 3.340.

The veteran is service-connected for pericarditis with 
residuals of myocarditis and history of ventricular 
hypertrophy by electrocardiogram, rated 30 percent disabling 
under the provisions of Diagnostic Code 38 C.F.R. § 4.104, 
Diagnostic Code 7002 (1997).  He claimed entitlement to a 
TDIU following bypass surgery in 1997 based on a contention 
that he would not be able to work due to service-connected 
disabilities.  The veteran did not complete that part of the 
application for TDIU benefits (VA Form 21-8940) pertaining to 
his educational level or past work experience.  However, at 
the time of his July 1997 VA examination, the veteran 
reported that he had just returned to work as a carpenter two 
weeks prior to the examination.  At that time, he was working 
30 hours per week doing light work while he was also 
participating in cardiac rehabilitation following his bypass 
surgery.  On VA general medical examination in March 1998, 
the veteran indicated that he was working 4 1/2 days per week 
doing light duty.  Against this background, the Board finds 
that further evidentiary development is needed.  
Specifically, the veteran must provide information regarding 
his educational level, past work experience, and current 
working conditions.  With respect to the work he is currently 
doing as a carpenter, the veteran should provide the RO with 
a completed employment statement reflecting the number of 
hours he is working each week and his salary.

Based on the foregoing, the issues of entitlement to an 
increased rating for pericarditis with residuals of 
myocarditis and history of ventricular hypertrophy and 
entitlement to a TDIU rating are REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
ask him to provide information regarding 
his educational level, past work 
experience, and current working 
conditions.  The veteran must submit a 
complete employment statement to the RO 
containing information on his current 
work schedule and salary.  The completed 
employment statement should be associated 
with the claims folder.

2.  The RO should also ask the veteran 
whether he has received any treatment for 
his heart condition since March 1998, the 
date of the last VA examination.  Based 
on his response, the RO should obtain a 
copy of all treatment records from the 
identified source(s), and associate them 
with the claims folder.

3.  Following the receipt of the 
aforementioned evidence, if any, the 
veteran should be accorded a 
comprehensive VA cardiovascular 
examination to determine the current 
severity of his pericarditis with 
residuals of myocarditis and history of 
ventricular hypertrophy, and to obtain 
information which will provide for its 
evaluation based on Court precedent, as 
well as under the new rating criteria for 
cardiovascular disorders.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
reported in detail.  The complete claims 
folder, including a copy of this remand 
order, MUST be reviewed by the examiner.  
Following examination of the veteran and 
review of the claims folder, the 
physician should comment as to the 
following:  (a) whether the veteran has 
had more than one episode of acute 
congestive heart failure in the past year 
due to his service connected heart 
disability; (b) based on exercise 
testing, whether a workload of greater 
than 3 METs (metabolic equivalent) but 
not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope due to his service connected 
heart disability; (c) whether there is 
evidence of left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent due to his service connected 
heart disability; (d) whether the 
veteran's pericarditis is such that more 
than light manual labor is not feasible; 
(e) whether his service connected heart 
disease is such that more than light 
manual labor is precluded by heart 
enlargement, and whether his service 
connected heart disease results in severe 
dyspnea on exertion, elevation of 
systolic blood pressure, or arrhythmias.

The VA examiner should also provide a 
medical opinion as to which 
cardiovascular condition (either the 
service-connected pericarditis with 
residuals of myocarditis and history of 
ventricular hypertrophy or the 
nonservice-connected CAD) is causing the 
veteran's current symptomatology.  See 
Note after 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1999).  If the examiner is 
unable to differentiate between the 
symptoms related to the service connected 
and nonservice connected heart disease, 
he/she should so indicate.  The RO must 
ensure that each question posed here is 
answered by the examining physician.  If 
it is not, corrective action MUST be 
taken by the RO.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should then re-adjudicate the 
veteran's claim for an increased rating 
for his service-connected pericarditis 
with residuals of myocarditis and history 
of ventricular hypertrophy on the merits, 
with consideration of both the old and 
new rating criteria for cardiovascular 
disorders.  See Karnas, supra.  

6.  Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
TDIU.  If the information provided by the 
veteran demonstrates that he is only 
working part-time, the RO should consider 
whether the veteran's current work status 
qualifies as marginal employment as set 
forth in 38 C.F.R. § 4.16 (1999).

If any determination remains adverse to the veteran, the 
veteran and any representative should be provided with a SSOC 
and given the opportunity to respond within the applicable 
time.  Thereafter, the case should be returned to the Board, 
if in order.  The appellant need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional records 
and medical information, and to comply with a precedent 
decision of the Court.  No inference should be drawn 
regarding the final disposition of the veteran's claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



